COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Michael Lowry

Appellate case number:      01-20-00858-CR & 01-20-00859-CR

Trial court case number:    1623191 & 1685846

Trial court:                230th District Court of Harris County

        On December 8, 2020, appellant, through counsel, filed a notice of appeal from the
trial court’s order, signed on November 20, 2020, denying his pretrial habeas application.
On December 29, 2020, the clerk’s record was filed in this Court. On January 7, 2021, the
court reporter filed a record of the writ hearing. Appellant is challenging Section 43.262
of the Texas Penal Code as facially unconstitutional. See TEX. PEN. CODE § 43.262. After
a review of the records, the Court determines that it desires briefing. See TEX. R. APP. P.
31.1.
        Accordingly, appellant’s brief is ORDERED to be filed no later than 20 days from
the date of this order. See TEX. R. APP. P. 2, 31.1. The State’s brief, if any, is ORDERED
to be filed no later than 20 days from the filing of the appellant’s brief.


       It is so ORDERED.
Judge’s signature: ____/s/ Sherry Radack_______
                    Acting individually     Acting for the Court
Date: ___January 21, 2021___